Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  March 02, 2016

The Court of Appeals hereby passes the following order:

A16A1065. PETER K. YI v. SANG S. PARK.

      This case began in magistrate court. Following an adverse ruling, Peter Yi
appealed the magistrate court’s decision to state court. The state court also found in
favor of Sang Park, and Yi filed this direct appeal. We lack jurisdiction.
      Because the order at issue disposes of a de novo appeal from a magistrate court
decision, Yi was required to follow the discretionary appeal procedures to obtain
review before this Court. See OCGA § 5-6-35 (a) (11); Strachan v. Meritor Mortgage
Corp. East, 216 Ga. App. 82 (453 SE2d 119) (1995). Yi’s failure to do so deprives
us of jurisdiction over this appeal, which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            03/02/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.